[Cite as Y-City News v. Tri-Valley Local School Bd. of Edn., 2022-Ohio-2664.]




 Y-CITY NEWS                                            Case No. 2022-00113PQ

         Requester                                      Judge Patrick E. Sheeran

         v.                                             DECISION AND ENTRY

 TRI-VALLEY LOCAL SCHOOL BOARD
 OF EDUCATION

         Respondent



         {¶1} Requester Y-City News (Y-City News) objects to a Special Master’s
recommendations to dismiss this action without prejudice and assess court costs to Y-
City News. The Court sustains, in part, Y-City News’s objections.
    I.        Background
         {¶2} On February 15, 2022, Y-City News, c/o Jason Paul Schaumleffel, filed a
complaint alleging Respondent Tri-Valley Local School Board of Education (Board)
denied Y-City News access to public records in violation of R.C. 149.43(B). The Court
appointed a Special Master who referred the case to mediation. After mediation failed to
resolve all disputed issues between the parties, the case was returned to the docket of
the Special Master. The Board moved for a Civ.R. 12(B)(6) dismissal, claiming that it is
entitled to judgment, as a matter of law, because its denial of Y-City News’s request
complied with the Ohio Public Records Act and Y-City News can prove no set of facts
entitling it to relief.
         {¶3} On May 17, 2022, the Special Master issued a Recommendation To Dismiss
Without Prejudice. The Special Master determined that the Complaint was improperly
filed on behalf of a corporation by a non-attorney. The Special Master “recommends the
court dismiss this action and that dismissal be without prejudice to refiling by an individual
Case No. 2022-00113PQ                        -2-                        DECISION & ENTRY

requester representing themself pro se, or by Y-City News through an attorney” and that
costs be assessed to Requester. (Recommendation To Dismiss Without Prejudice, 3.)
       {¶4} On June 22, 2022, Y-City News filed written objections to the Special Master’s
recommendations. In the objections, Y-City News states, “In accordance with ORC
2743.75(F)(2) a copy of this notice will be sent by certified mail, return receipt requested,
to Tri-Valley Local Schools.”
       {¶5} The Board has not responded to Y-City News’s written objections.
   II. Law and Analysis
       {¶6} Except for a court that hears a mandamus action pursuant to R.C. 149.43(B),
this Court is the sole and exclusive authority in this state that adjudicates or resolves
complaints based on alleged violations of R.C. 149.43(B).             R.C. 2743.75(A). R.C.
2743.75(A) requires the Clerk of this Court to “designate one or more current employees
or hire one or more individuals to serve as special masters to hear complaints brought
under [R.C. 2743.75].” Under R.C. 2743.75(F)(1), a special master is required to “submit
to the court of claims a report and recommendation based on the ordinary application of
statutory law and case law as they existed at the time of the filing of the complaint.” See
R.C.   2743.75(F)(2)    (governing   objections    to   a   special    master’s   report   and
recommendation).     However, pursuant to R.C. 2743.75(D)(2), “[n]otwithstanding any
provision to the contrary in [R.C. 2743.75], upon the recommendation of the special
master, the court of claims on its own motion may dismiss the complaint at any time.”
       {¶7} According to R.C. 2743.03(D), the Rules of Civil Procedure “shall govern
practice and procedure in all actions in the court of claims, except insofar as inconsistent
with this chapter.” Therefore, to the extent that the Ohio Rules of Civil Procedure are
consistent with R.C. 2743.75, the Ohio Rules of Civil Procedure apply to R.C. 2743.75.
Under Rule 5(B)(1) of the Ohio Rules of Civil Procedure, “[i]f a party is represented by an
attorney, service under this rule shall be made on the attorney unless the court orders
service on the party.” Here, the Board is represented by legal counsel and the Court has
not ordered service on the Board itself. Pursuant to Civ.R. 5(B)(1), service of Y-City
Case No. 2022-00113PQ                       -3-                      DECISION & ENTRY

News’s objections should have been served on the Board’s legal counsel—not the Board,
which appears to be the case in this instance. See generally State ex rel. Fuller v. Mengel,
100 Ohio St.3d 352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept
of Job & Family Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238 (10th Dist.2001)
(“‘[i]t is well established that pro se litigants are presumed to have knowledge of the law
and legal procedures and that they are held to the same standard as litigants who are
represented by counsel’”).
       {¶8} Jason Paul Schaumleffel, who has submitted written objections on behalf of
Y-City News, informs the Court in the objections that “I am not an attorney, while I do
cover many court cases, the nuances of the law are not my expertise.” Schaumleffel
states, “Defeatedly, this experienced investigative journalist must admit I did not know
that an individual, who happens to have their name on corporate documents, is precluded
from filing using their name in any part if it is connected to that same news organization.
* * * On that matter, though I personally disagree, I can totally understand the special
master recommending that the case be refiled. What I must contend, however, is the
recommendation that ‘costs be assessed to the requester.’ As mentioned above, this was
filed in good faith, under the misunderstanding of the exact means and process to file.”
       {¶9} Because Schaumleffel is not a licensed Ohio attorney or an attorney who has
been granted permission to appear pro hac vice on behalf of Y-City News, Schaumleffel
may not prosecute Y-City News’s Complaint or its objections in this instance. The Second
District Court of Appeals has stated
       that “any filing by a non-attorney is viewed as a legal nullity.” State v.
       Handcock, 2d Dist. Clark No. 2016-CA-3, 2016-Ohio-7096, ¶ 11. Indeed,
       “courts throughout the state have consistently held that a complaint, or other
       pleading undertaken on behalf of a corporation by a non-attorney, is a legal
       nullity.” DiPaolo Indus. Dev., L.L.C. v. Blair & Latell Co., LPA, 11th Dist.
       Trumbull No. 2014-T-0006, 2014-Ohio-4317, ¶ 14. “ ‘When a non-attorney
       files a complaint in a court in violation of R.C. 4705.01, the court should
   Case No. 2022-00113PQ                           -4-                     DECISION & ENTRY

              dismiss the complaint without prejudice.’ ” [Sheridan Mobile Village, Inc. v.
              Larsen, 78 Ohio App.3d 203, 205, 604 N.E.2d 217 (4th Dist.1992)], quoting
              Williams v. Global Constr. Co. Ltd., 26 Ohio App.3d 119, 498 N.E.2d 500
              (10th Dist.1985), paragraph two of the syllabus; DiPaolo at ¶ 14 (quoting
              the same).
   Cannabis for Cures, L.L.C. v. State Bd. of Pharmacy, 2d Dist. Clark No. 2018-CA-12,
   2018-Ohio-3193, ¶ 10. See R.C. 4705.01 (practice of law). See also Disciplinary Counsel
   v. Kafele, 108 Ohio St.3d 283, 2006-Ohio-904, 843 N.E.2d 169, ¶ 15.
              {¶10} Upon review, the Court finds that the Special Master’s recommendation for
   dismissal of this action without prejudice is well taken.
              {¶11} The Ohio Supreme Court has held, “The duty to pay court costs is a civil
   obligation arising from an implied contract.” Strattman v. Studt, 20 Ohio St.2d 95, 253
   N.E.2d 749 (1969), paragraph six of the syllabus. In Strattman, the Ohio Supreme Court
   stated, “By being involved in court proceedings, any litigant, by implied contract, becomes
   liable for the payment of court costs if taxed as a part of the court's judgment.” Strattman
   at 103. In State v. Johnson, 8th Dist. Cuyahoga No. 109152, 2020-Ohio-499—an appeal
   challenging a sentence imposed by a trial court at resentencing—the Eighth District Court
   of Appeals remarked, “A trial court may waive court costs, and such a decision is
   reviewed on an abuse of discretion standard.” State v. Johnson, at ¶ 19.
       {¶12} Upon review, the Court finds that, in this instance, court costs should not be
assessed to Requester.
       III.      Conclusion
       {¶13} The Court sustains, in part, Y-City News’s objections. The Court adopts in part
the Special Master’s recommendations. In accordance with R.C. 2743.75(D)(2), and upon
the Special Master’s recommendation, the Court sua sponte dismisses Y-City News’s
Complaint without prejudice. Court costs shall be absorbed by the Court. The clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.
Case No. 2022-00113PQ          -5-                  DECISION & ENTRY




                               PATRICK E. SHEERAN
                               Judge

Filed July 12, 2022
Sent to S.C. Reporter 8/4/22